Citation Nr: 1020067	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-13 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from February 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.

The question of service connection for tinnitus is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDING OF FACT

There is no competent medical evidence of record indicating 
that the Veteran has hearing loss disability according to VA 
standards, which is causally or etiologically related to his 
service in the military.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 
3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in January 2008, from 
the agency of original jurisdiction (AOJ) to the appellant.  
This letter explained the evidence necessary to substantiate 
the Veteran's claims of entitlement to service connection, as 
well as the legal criteria for entitlement to such benefits.  
The letter also informed him of his and VA's respective 
duties for obtaining evidence.  The letter also explained how 
a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  As 
such, there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in 
connection with his claim.  While the examiner's review 
focused on the service treatment records, as hearing loss as 
defined by 38 C.F.R. § 3.385 has not been shown, the Board 
finds the examination report is adequate for the purpose of 
evaluating bilateral hearing loss.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Hearing Loss 

Sensorineural hearing loss, as an organic disease of the 
nervous system, will be presumed to have been incurred in, or 
aggravated by, active service if manifested to a compensable 
degree or more within one year after service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the 
contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Analysis

Based on the evidence of record, the Board finds that there 
is a preponderance of evidence against the Veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
so this claim must be denied.  38 C.F.R. § 3.102.  

The Veteran's service medical records do not show that the 
Veteran complained of or was treated for a bilateral hearing 
loss during his military service.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  On entrance 
examination in February 1967, the audiogram shows puretone 
thresholds in decibels converted to ISO (ANSI) units at 500, 
1000, 2000, 3000, and 4000 Hertz as 25, 20, 20, 20 and 15 in 
both ears.  An audiological evaluation was not performed at 
separation from service.  Additionally, there is no objective 
evidence of continuance of symptomatology during the years 
following the Veteran's discharge from service.  See Savage, 
supra (requiring medical evidence of chronicity and 
continuity of symptomatology); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).   
While the Board acknowledges the Veteran's statements 
alleging in-service noise exposure, the Board also notes that 
the objective medical evidence of record indicates that the 
Veteran did not have any complaints of decreased hearing 
until 2007.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  See also Shaw v. 
Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's 
delay in asserting a claim can constitute negative evidence 
which weighs against the claim).  

More significantly, the objective medical evidence of record 
indicates that, according to the Veteran's March 2008 VA 
examination report, the Veteran does not have sufficient 
bilateral hearing loss to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be considered an actual 
hearing disability by VA.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1998) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  
38 U.S.C. § 1110 (formerly § 310)).  Puretone thresholds in 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 
15, 20, 15 and 25 in the right ear and 10, 20, 25, 25 and 30 
in the left ear.  Speech recognition score in the right ear 
was 96 percent and in the left ear was 100 percent.  
Moreover, the VA examiner did not relate his complaints of 
decreased hearing to his military service.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  In 
fact, the VA examiner found that the Veteran's bilateral 
hearing loss was not likely to be related to any possible 
noise exposure during service.  In this regard, the VA 
examiner noted that the Veteran had a history of recreational 
and occupational noise exposure following his military 
service.  See 38 C.F.R. § 3.303(b) (subsequent, isolated 
manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  See also Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  

In September 2007, the Veteran's private doctor indicated 
that the Veteran's hearing loss may be related to noise 
exposure in service as well as to his vocation of 
landscaping.  The evidence does not show that the Veteran has 
hearing loss as defined by 38 C.F.R. § 3.385.  Further, the 
Board rejects the favorable opinion by the Veteran's private 
doctor which was expressed in terms of "possibility."  An 
opinion expressed in the term of possibility also implies 
that it may not be possible and it is too speculative to 
establish a nexus between the Veteran's disability and 
service.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (The term 
"possibility" also implies that it "may not be possible" and 
it is too speculative to establish a nexus.).  

The Board finds that the VA examiner's opinion has great 
probative weight, as this opinion was based on an examination 
of the Veteran, as well as review of the Veteran's record, 
and provided a rationale for the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (stating that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion).  See also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding 
that most of the probative value of a medical opinion comes 
from its reasoning, and threshold considerations include 
whether the person opining is suitably qualified and 
sufficiently informed).

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Veteran has not shown, however, that 
he has the expertise required to offer an opinion regarding 
any causal relationship between his bilateral hearing loss 
and his active service.  While the Veteran's contentions have 
been considered carefully, these contentions are outweighed 
by the medical evidence of record showing no nexus between 
bilateral hearing loss and his active service.

As there is a preponderance of evidence against his claim of 
entitlement to service connection for bilateral hearing loss, 
the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).



ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.


REMAND

On VA examination in March 2008, the examiner indicated that 
she did not review private medical records in the claims 
folder.  The examiner concluded that tinnitus was shown in 
service and is not due to noise.  The Veteran's private 
doctor in September 2007 indicated that ringing in the ears 
may be related to noise exposure in service as well as to his 
vocation of landscaping.  As there is evidence suggesting 
that tinnitus may be related to service, a remand is 
necessary to obtain a VA opinion which would include a review 
of the claims folder to include private medical records.  

According the case is REMANDED for the following action: 

1. Obtain a VA opinion regarding the nature 
and etiology of the Veteran's tinnitus.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
asked to address the following:

Whether it is at least as likely as not 
that the current tinnitus is related to 
service.  The examiner is asked to 
comment on the significance of a letter 
from the Veteran's private medical 
doctor in September 1997, which 
indicates that it is more likely than 
not that the ringing may be related to 
his history of noise exposure in 
service as well as his vocation of 
landscaping.  

In formulating the opinion, the examiner is 
asked to consider that the term "at least 
as likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence 
both for and against the conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as it is to 
find against causation. 

The examiner must provide a rationale for 
the opinion rendered.  

2.  After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


